Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status of Claims
Applicant’s preliminary amendment, filed 7/16/2019, amending claims 1-4, 6, 10, 12-16, 19-21, 48 and 54-55, and cancelling claims 5, 7-9, 11, 17,18, 22-29, 42-47, 49-52 and 56-58, and adding Claims 14-21 is acknowledged.
Applicant’s election, without traverse, in the reply filed on 2/02/2022 of Group I (claims 1-4, 6, 10, and 12-16), drawn to an article of manufacture comprising a food product, is acknowledged.  Furthermore, Applicant filed on 2/02/2022 an amended claim set, cancelling the claims of non-elected Group II (i.e., claims 19-21, 40, 41, 48, and 53-55.  The Restriction Requirement is thus deemed to be proper and is made Final.
Claims 1-4, 6, 10, and 12-16 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 11/16/2021, is acknowledged and has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O'Donnell et al. (WO 2013/186570 A1; cited by Applicant).
Instant claim 1 is drawn to an article of manufacture comprising a food product, wherein food product comprises carbohydrates, proteins, and fats: 
wherein at least 30% by weight of the food product comprises the fats, and 
wherein at least 35% by weight of the fats are capric acid (C10), myristic acid (C14), or a combination of the capric acid (C10) and the myristic acid (C14).
O'Donnell discloses nutritional products (Title) and exemplifies several formulations, including the product presented at page 13 and reproduced below:

    PNG
    media_image1.png
    465
    394
    media_image1.png
    Greyscale

Capric acid is also known as decanoic acid and is also referred to as “C10” (p. 7, line 3-4).  The formulation has 75% total fat (meeting the limitations of instant claims 1 and 3), of which ~99.9% is C10 (capric acid) (meeting the limitation of instant claims 1, 4 and 16).  The formulation has 16% protein (meeting the limitation of claims 1 and 6).  The formulation comprises 7% carbohydrate (meeting the limitation of claim 1 and 10).  The formulation is in the form of a spray dried powder (meeting the limitation of claim 12).
Accordingly, O’Donnell et al. anticipates claims 1, 3, 4, 6, 10, 12 and 16.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell et al. (WO 2013/186570 A1; cited by Applicant) as applied to claims 1, 3, 4, 6, 10, 12 and 16  above, and further in view of the following.
As presented in the rejection above, O’Donnell et al. discloses a spray dried powder formulation that anticipates claims 1, 3, 4, 6, 10, 12 and 16.  The formulation doesn’t specify the form of the capric acid used in the formulation (e.g., free fatty acids, esters, triglycerides, etc.) as required by claim 2.
O’Donnell et al. disclose (at p. 8, lines 17-19) that “the lipid fraction useful in the present invention can be in the form of triglycerides, diacyl-glycerides, monoacyl-glycerides, phospholipids, lyso-phospholipids, cholesterol and glycolipids, with triglycerides being generally preferred [emphasis added].”  It would have been prima facie obvious to select the triglyceride form of capric acid for the formulation because O’Donnell et al. teach it as being preferred.
Instant claim 13 is drawn to “The article of Claim 1, further comprising a packaging component, wherein the food product is located inside the packaging component, and wherein food product is sealed inside the packaging component in a sterile manner.”  O’Donnell et al. does not teach this, per se, however one of ordinary skill in the art would have found it obvious to package the formulation in a sealed container for delivery to the user of the product.
Instant claim 14 is drawn to “The article of Claim 1, wherein the food product is detectably free of at least one of the following: eggs, peanuts, tree nuts, soy, wheat, fish, shellfish, and sulfites.”  Although O’Donnell et al. does not explicitly state that the disclosed products are “detectably free” of at least one of the recited substances, the document does not disclose the inclusion of at least eggs, wheat, or sulfites.
Instant claim 15 is drawn to the method of Claim 1, wherein the food product provides 90-500 Calories.  With regard to the spray dried powder product of O’Donnell et al., supra, the amount of calories (kcal) disclosed in the 100 g portion is 714.  The number of calories in a food product is dependent upon the portion size (i.e., a result effective variable).  Clearly, administering a smaller or larger amount of any food product, including the one presented above, would provide a proportionately  smaller or larger number of calories.  Thus, would have been capable of varying the number of calories.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at  the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-4, 6, 10, and 12-16 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629